                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JAMES HOSKINS,

                          Plaintiff,
      v.                                             Case No. 20-cv-874-pp

MILWAUKEE COUNTY JAIL, et al.,

                        Defendants.
______________________________________________________________________________

  ORDER REQURING PLAINTIFF TO EITHER PAY FULL CIVIL FILING FEE
  OR FILE MOTION TO PROCEED WITHOUT PREPAYING THE FILING FEE
     AND SUBMIT CERTIFIED COPY OF TRUST ACCOUNT STATEMENT
______________________________________________________________________________

      Plaintiff James Hoskins is no stranger to federal court. Between June

2002 and August 2006, he filed seven cases in the Eastern District of

Wisconsin. In at least two of those cases—Hoskins v. Jenkins, et al., 06-cv-867

(E.D. Wis.) and Hoskins v. TCF Bank, 06-cv-868 (E.D. Wis.)—the plaintiff filed

motions to proceed without prepaying the filing fee and provided the court with

his prisoner trust account statements. He is familiar with that process.

      On June 9, 2020, the plaintiff filed a complaint alleging that the

defendants had violated his civil rights. Dkt. No. 1. This was the plaintiff’s third

federal lawsuit filed in the Eastern District in less than two months; he filed

Case No. 20-cv-619 on April 16, 2020 and Case No. 20-cv-851 on June 5,

2020. In none of the cases did the plaintiff pay the $400 civil filing fee or file a

request to proceed without prepaying that fee or a certified trust account

statement. In all three cases, the clerk’s office mailed the plaintiff a letter
                                          1




           Case 2:20-cv-00874-PP Filed 08/24/20 Page 1 of 5 Document 4
informing him that if he wanted to proceed without prepayment of the filing fee,

within twenty-one days of the date of the letter he had to file a request to

proceed without prepaying the filing fee, along with a certified copy of his

institutional trust account statement for the six months preceding the filing of

his lawsuit. Dkt. No. 2. The letter also asked the plaintiff to file the

consent/refusal form for magistrate judge authority. Id. In this case, the court

received the magistrate judge consent form from the plaintiff on June 18, 2020

but has received nothing else in the more than two months since.

      In his complaint in Case No. 20-cv-619, the plaintiff said that he had

been in the House of Corrections “for a retail theft since February 26, 2020.”

Dkt. No. 1 at 1. The publicly accessible docket indicates that a complaint was

filed against the plaintiff on February 5, 2020 in Milwaukee County Circuit

Court, charging him with retail theft. State v. Hoskins, Case No.

2020CM000433 (Milw. Cty.) (available at https://wcca.wicourts.gov). The

docket reflects that as of March 9, 2020, the plaintiff was in the Criminal

Justice Facility. Id. It shows that on March 10, 2020, the defendant was turned

over to Justice Point for supervision. Id. In a grievance the plaintiff attached to

his request to proceed without prepaying the filing fee in Case No. 20-cv-851,

the plaintiff stated that he had been arrested again on May 20, 2020. Hoskins

v. Milwaukee County Jail, Case No. 20-cv-851 at Dkt. No. 4-1 at 2. In Case No.

20-cv-619, the court issued an order (dated July 27, 2020) giving the plaintiff a

deadline by which to file his trust account statement; that order was returned

                                          2




         Case 2:20-cv-00874-PP Filed 08/24/20 Page 2 of 5 Document 4
to the court on August 11, 2020 because the plaintiff no longer was at the

Milwaukee County Jail. So sometime between May 20 and August 11, 2020,

the plaintiff was released from custody but did not provide the court with his

new address. The public docket for the state case indicates that on August 18,

2020, the plaintiff appeared via video in state court; the judge scheduled his

final pretrial conference for December 15, 2020 and his jury trial for January

20, 2021. State v. Hoskins, Case No. 2020CM000433 (Milw. Cty.) (available at

https://wcca.wicourts.gov).

      The court cannot take any action in this case until the plaintiff either

files a motion asking to proceed without prepaying the filing fee (along with his

trust account statement) or pays the full $350 filing fee. When the plaintiff filed

this case on Jun 9, 2020, he was in custody, and he had been in custody for a

few days in February and March and a portion of May and June. The record in

20-cv-851 indicates that he had money in his trust account while he was in

custody. In that case, the plaintiff attached to his motion to proceed without

prepaying the filing fee an inmate grievance form for the Milwaukee County Jail

dated June 1, 2020. Hoskins v. Milwaukee County Jail, 20-cv-851 at Dkt. No.

4-1 at 1. In the grievance, the plaintiff asserted that he made a purchase from

“Armark” at the House of Correction “date of purchase 5/7/20 Price $83.38,”

and complained that he had not received that purchase. Id. He also complained

that “HOC has not returned my funds from canteen purchase that I never

received.” Id. This shows that in the month prior to the date he filed this case,

                                         3




         Case 2:20-cv-00874-PP Filed 08/24/20 Page 3 of 5 Document 4
the plaintiff had funds in his trust account. If he wants to proceed in this case

without prepaying the filing fee, he needs to file a motion asking the court to

allow him to do that, and he needs to file his trust account statement so that

the court can figure out his average trust account balance and determine the

amount of the required initial partial filing fee.

       The court will give the plaintiff a final opportunity to either pay the filing

fee or file a motion to proceed without prepaying the fee along with the certified

copy of his trust account statement (or a written statement explaining why he

cannot do so). If the court does not receive either the filing fee, the motion and

trust account statement or a written explanation by the deadline below, the

court will dismiss the complaint for failure to comply with the court’s order.

      The court ORDERS that by the end of the day on September 18, 2020,

the plaintiff must either (1) pay the full civil fee, (2) file a motion asking the

court to allow him to proceed without prepaying the filing fee and accompany

that motion with a copy of his certified trust account statements from the

House of Correction and the Milwaukee County Jail or (3) provide the court

with a written explanation for why he cannot provide his trust account

statements. The plaintiff must take one of these actions in time for the court to

receive whatever he files by the end of the day on September 18, 2020. If the

court does not receive one of these things—the filing fee, the motion and trust

account statement or the written explanation—by the end of the day on



                                           4




          Case 2:20-cv-00874-PP Filed 08/24/20 Page 4 of 5 Document 4
September 18, 2020, the court will dismiss this case for failure to comply with

the court’s order.

      Dated in Milwaukee, Wisconsin this 24th day of August, 2020.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       5




         Case 2:20-cv-00874-PP Filed 08/24/20 Page 5 of 5 Document 4
